Title: From George Washington to Henry Laurens, 11 May 1778
From: Washington, George
To: Laurens, Henry


                    
                        Sir
                        Valley Forge May 11th 1778
                    
                    I take the liberty to transmit to Congress a copy of a Letter from General Howe, which I received at three O’Clock this afternoon. The contents are exceedingly interesting to the unhappy prisoners in his hands. I thought it my duty to forward ’em immediately, and I must request that Congress will be pleased to inform me, as soon as possible, what line of conduct I am to pursue upon this occasion. The inclosed extract of a Letter from Genl Smallwood will shew the painful alternative to which the prisoners in Philadelphia will be reduced, unless they are relieved, and this is confirmed by intelligence thro’ several other channels to myself. I shall wait directions in the matter, and govern myself by them in my answer to General Howe. I have the Honor to be, with great respect, Sir Your most obedt Servt
                    
                        Go: Washington
                    
                    
                        P.S. As to an equivalent in men for Officers; that proposed by his Commissioners was too high. A much more moderate one was nearly agreed to between them and the Gentlemen deputed by me, when they were in Treaty. This mode of relief, at this instant, may not be so necessary to adopt. There are probably Officers in General Burgoyne’s army who are desirous of being exchanged, and if not, an equivalent may be fixed on, as circumstances may point out.
                    
                